DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 16/719,550, filed 18 December 2019, which claims priority to Japanese Application JP 2019-214499, filed 27 November 2019, and to Japanese Application JP2018-247850, filed 28 December 2018.
Claims 1–27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–4, 6–13 and 23–27 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0145583 A1 (“Shanmugam”).  This reference was filed on 5 November 2018, before Applicant’s earliest priority date of 28 December 2018.

one or more processors (Fig. 2, processor 202); and
a memory storing instructions which, when executed by the one or more processors, cause the apparatus to function as (Fig. 2, ¶ 0029; memory 210):
an acquisition unit configured to acquire a first captured image obtained by first image capturing (Fig. 5A, step 512 of capturing first image) with a first image capturing parameter and motion information about an object in the first captured image (¶ 0026, first image is generated with parameters including blur value, focus, exposure, &c; ¶ 0003, Shanmugam considers blur to include motion blur);
a setting unit configured to set a second image capturing parameter (Fig. 5B, step 534 of adjusting focal point in order to focus on a selected object);
an estimation unit configured to estimate motion blur of an object in a second captured image which is obtained in a case where second image capturing is performed with the second image capturing parameter, based on the motion information and the second image capturing parameter (id., step 538 of determining second blur values of first object in each of second images); and
a notification unit configured to issue a notification of the motion blur (¶ 0081, step 522 of displaying identifier of objects based on the calculated level of blur).

Regarding claim 2, Shanmugam teaches:
the estimation unit estimates the motion blur based on the motion information, the first image capturing parameter, and the second image capturing parameter (¶ 0032, calculating blur object based on various techniques; 0026, automatic correction of plurality of parameters).

Regarding claim 3, Shanmugam teaches:
the acquisition unit calculates and acquires the motion information by making a comparison between a plurality of first captured images each corresponding to the first captured image (¶ 0025, Figs. 5B–5C; operation on a plurality of second images).

Regarding claim 4, Shanmugam teaches:
the estimation unit estimates motion blur in the second captured image by converting motion blur of an object in the first captured image calculated based on the motion information into motion blur in the second captured image based on a difference between the first image capturing parameter and the second image capturing parameter (Figs. 5B–5C, adjustment of blur of objects in second images performed to correct relative to determined blur value determined in first image).

Regarding claim 6, Shanmugam teaches:
the notification unit issues a notification of the motion blur by displaying information corresponding to the motion blur on a display unit (¶ 0081, step 522 of displaying identifier of objects based on the calculated level of blur).

Regarding claim 7, Shanmugam teaches:
the notification unit issues a notification of the motion blur by superimposing information corresponding to the motion blur on the first captured image and displaying the first captured image with the information superimposed thereon on a display unit (Fig. 3, superimposed UI elements 310 and 312 on blurred instances of identified objects 308).

Regarding claim 8, Shanmugam teaches:
the acquisition unit acquires motion information corresponding to a plurality of regions of the first captured image (Fig. 3, plurality of identified objects 308);
 wherein the estimation unit estimates motion blur in a plurality of regions of the second captured image from the motion information corresponding to the plurality of regions of the first captured image (Fig. 5A, step 518 of calculating level of blur for identified objects), and
wherein the notification unit issues a notification of the motion blur for each of a plurality of corresponding regions (¶ 0081, step 522 of displaying identifier of objects based on the calculated level of motion blur)

Regarding claim 9, Shanmugam teaches:
the notification unit issues a notification of the motion blur by displaying, in the first captured frame, a frame for every region in which the motion blur in the second captured image has been estimated to have a predetermined amount of blur or more (Fig. 3, displaying round outlines 310 around blurry objects; Fig. 5A; step 520 of comparing calculated blur for identified objects with a blur threshold value).

Regarding claim 10, Shanmugam teaches:
the notification unit issues a notification of the motion blur by displaying, in the first captured image, an edge region in a discriminable manner for every region in which motion blur in the second captured image has been estimated (Figs. 3, 4A, 4B; representation of blurred identified objects as dotted silhouettes or outlines) to have a predetermined amount of blur or more (Fig. 5A; step 520 of comparing calculated blur for identified objects with a blur threshold value).

Regarding claim 11, Shanmugam teaches:
wherein the first image capturing is performed before the second image capturing (Fig. 5; capture first image step 510 before capture second image step 536), and
wherein the notification unit issues a notification of the motion blur while the acquisition unit is sequentially acquiring the first captured image (¶ 0026, real-time operation).

Regarding claim 12, Shanmugam teaches:
wherein, when the second image capturing parameter is changed by the setting unit, the estimation unit re-performs estimation of the motion blur (Figs. 5B–5C; loop B from steps 534 to 542), and
wherein the notification unit issues a notification of motion blur re-estimated by the estimation unit (id.).

Regarding claim 13, Shanmugam teaches:
the setting unit sets the second image capturing parameter based on the first captured image (Fig. 5B, adjusting focal point according to determined blur value of objects).

Regarding claim 23, Shanmugam teaches:
an imaging unit configured to perform the first image capturing (Fig. 2, Image Capture Device 106).

Regarding claim 24, all other things equal to independent claim 1, Shanmugam teaches an apparatus which includes an imaging unit (Fig. 2, Image Capture Device 106) and which,
in a case where an image capturing with a first image capturing parameter in the imaging unit is sequentially output (step 522 of displaying objects within first image),
outputs a second captured image obtained by second image capturing with a second image capturing parameter in response to the image capturing instruction (step 552 of displaying modified output image created by adjusting the focus of captured second images based on blur values and other parameters from the first image).

Regarding claim 25, Shanmugam teaches a method comprising:
acquiring a first captured image obtained by first image capturing (Fig. 5A, step 512 of capturing first image) with a first image capturing parameter and motion information about an object in the first captured image (¶ 0026, first image is generated with parameters including blur value, focus, exposure, &c; ¶ 0003, Shanmugam considers blur to include motion blur);
setting a second image capturing parameter independently of the first capturing parameter (Fig. 5B, step 534 of adjusting focal point in order to focus on a selected object);
estimating motion blur of an object in a second captured image which is obtained in a case where second image capturing is performed with the second image capturing parameter, based on the motion information and the second image capturing parameter (id., step 538 of determining second blur values of first object in each of second images); and
issuing a notification of the motion blur (¶ 0081, step 522 of displaying identifier of objects based on the calculated level of blur).

Regarding claim 26, all other things equal to independent claim 25, Shanmugam teaches an apparatus which includes an imaging unit (Fig. 2, Image Capture Device 106) and which,
in a case where an image capturing with a first image capturing parameter in the imaging unit is sequentially output (step 522 of displaying objects within first image),
outputs a second captured image obtained by second image capturing with a second image capturing parameter in response to the image capturing instruction (step 552 of displaying modified output image created by adjusting the focus of captured second images based on blur values and other parameters from the first image).

Regarding claim 27, all other things equal to claim 1, Shanmugam teaches a computer-readable storage medium storing computer-readable instructions that, when executed by a computer, cause the computer to perform the claim 1 method.  Shanmugam ¶ 0106 (implementation using non-transitory, computer-readable medium).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Shanmugam in view of U.S. Patent Application Publication No. 2008/0151066 A1 (“Serikawa”).
Claim 5 is directed to details of estimating motion blur that go beyond the general teachings of Shanmugam alone.  However, Shanmugam in combination with Serikawa teaches:the estimation unit estimates motion blur in the second captured image based on the motion information (Shanmugam ¶ 0032, calculating blur object based on various techniques),
a time interval between images in a plurality of times of the first image capturing (Serikawa ¶ 0101, blur correction takes into account camera electronics operating differently over time), and
an exposure time which is set as the second image capturing parameter (Serikawa ¶ 0100, blur correction using shutter speed as a parameter).  It would have been obvious to one of ordinary skill in the art to modify the Shanmugam system to use further camera parameters to determine and correct for motion blur, as taught by Serikawa, in order to better account for camera operating parameters.  Serikawa ¶ 0100.

Allowable Subject Matter
Claims 14–22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 14 is directed to calculating a motion vector of a plurality of regions, followed by a distinct step of calculating a difference between captured images in the regions.  However, within the art, a motion vector is typically as defined as a difference between corresponding regions in two images.  U.S. Patent Application Publication No. 2019/0200032 A1, the closest prior art, describes a blurring detecting and correction technique in which “the difference between [two frames] is acquired as a moving vector” (¶ 0003).  As such, this reference teaches away from the claimed estimation of motion blur for block regions “from the motion vector and the difference” as in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2020/0213497 A1
U.S. Patent Application Publication No. 2019/0306420 A1
U.S. Patent Application Publication No. 2019/0182426 A1
U.S. Patent Application Publication No. 2019/0008361 A1
U.S. Patent Application Publication No. 2018/0278848 A1
U.S. Patent Application Publication No. 2018/0205874 A1
U.S. Patent Application Publication No. 2016/0065856 A1
U.S. Patent Application Publication No. 2013/0044229 A1
U.S. Patent Application Publication No. 2014/0247367 A1
U.S. Patent Application Publication No. 2013/0083192 A1
U.S. Patent Application Publication No. 2006/0098891 A1
U.S. Patent Application Publication No. 2013/0258122 A1
U.S. Patent Application Publication No. 2003/0193610 A1
U.S. Patent Application Publication No. 2006/0098890 A1
U.S. Patent Application Publication No. 2007/0098237 A1
U.S. Patent Application Publication No. 2006/0140599 A1
U.S. Patent Application Publication No. 2016/0301872 A1
U.S. Patent Application Publication No. 2014/0293004 A1
U.S. Patent Application Publication No. 2009/0059017 A1
U.S. Patent Application Publication No. 2011/0129167 A1
U.S. Patent Application Publication No. 2009/0153680 A1
U.S. Patent Application Publication No. 2008/0008356 A1
U.S. Patent Application Publication No. 2004/0001705 A1
U.S. Patent No. 5,291,300 A
U.S. Patent Application Publication No. 2018/0278846 A1
U.S. Patent Application Publication No. 2017/0155842 A1
U.S. Patent Application Publication No. 2012/0269444 A1
U.S. Patent Application Publication No. 2012/0033137 A1
U.S. Patent Application Publication No. 2010/0289928 A1
U.S. Patent Application Publication No. 2010/0225772 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487